211 F.2d 579
James Francis HILL, Appellant,v.Dr. Ivan W. STEELE, Warden, United States Medical Center,Springfield, Missouri.
No. 14866.
United States Court of Appeals Eighth Circuit.
March 2, 1954.

Appeal from the United States District Court, Western District of Missouri.
Edward D. Weakley, St. Louis, Mo., for appellant.
Edward L. Scheufler, U.S. Atty., Kansas City, Mo., and O. J. Taylor, Asst. U.S. Atty., Springfield, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed and case remanded with directions to dismiss, upon memorandum of counsel for appellee suggesting question of mootness.